Opinion,
Mr. Justice Williams :
The plaintiff was injured by falling into a hole in the fioor *510of the factory in which he worked. He had charge of a carding machine and the opening in the floor was within a short distance of the machine. One of the points submitted on behalf of the defendant below asked the court to instruct the jury that an employee assumes the risks incident to his employment. The court affirmed the point, adding, by way of qualification, that the plaintiff could not be held to have assumed the risk of injury from this opening in the floor, unless he knew of its existence. If any complaint is made about the inadequacy of this answer, it ought not to come from the defendant below. The risk of falling into an uncovered opening in the floor having no possible connection with the business carried on at the factory, can hardly be said to belong to the class of risks to which the rule of the point relates. The dangers incident to the business of operating a carding machine, reasonably suitable for the work to be done, were assumed when the employee entered upon his work; but dangers from an opening in the floor, from an insufficient staircase, or other defect in the building, were incident to the place where the business was conducted, and the defendant could not ask any more favorable instructions in regard to the application of the rule invoked than the answer complained of.
The second assignment of error rests on more solid ground. The defendant’s seventh point asked the court to instruct the jury “that if they believe that some co-employee of the plaintiff, without the knowledge of the defendant, had left the covering off the well and in a dangerous condition, and the plaintiff fell in, the defendant has not been guilty of negligence and therefore the plaintiff cannot recover.” This point assumes the following facts: That the hole in the floor had been covered by the defendant or under his directions; that the cover had been removed without the agency or knowledge of the defendant by a co-employee of the plaintiff; and that in consequence of such act of the co-employee the plaintiff had fallen into the hole in the floor and received the injury complained of.
The court was asked to declare the law upon these facts and to say that if they were found by the jury, there was no negligence to be imputed to the defendant, and no responsibility for the injury. The question of the liability of an employer for an injury to his employee which resulted, not from his own *511negligence, but from that of another employee, was fairly presented and the defendant had a right to a clear and definite instruction. The court made answer as follows: “ I decline to affirm that point, because I can easily conceive, that whüe an employee may contribute to the injury, yet if there is negligence in the defendant he would be responsible.”
There are two objections to this answer. In the first place when taken as a whole it is not responsive to the point. Instead of declaring the law applicable to the facts assumed, it dealt with other facts which the learned judge regarded as conceivable, but which were not brought to his attention, and which were inconsistent with those embodied in the point. In the next place, if regard he had to that part of the answer which is responsive, it is clearly wrong. The general doctrine that an employee cannot look to his employer for an injury resulting from the negligence of a co-employee, is well settled. It ■will be sufficient to cite a few recent cases in which it has been recognized and applied: Frazier v. Penn. R. Co., 38 Pa. 104; Caldwell v. Brown, 53 Pa. 453; Keystone Bridge Co. v. New-berry, 96 Pa. 246; Lehigh Valley Coal Co. v. Jones, 86 Pa. 432. The reasons on which this rule rests are stated with sufficient clearness in the cases just cited and there is no necessity for repeating them.
Judgment reversed, and venire facias de novo awarded.